1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWAYNE CONYERS,                                   CASE NO. 17cv127-LAB (NLS)

12                                        Plaintiff,
                                                       ORDER DENYING MOTION TO
                          vs.                          APPOINT NEW COUNSEL [Dkt. 73]
13
14   CORPORAL MICHAEL RODDY, et al.,
                                      Defendants.
15
16          On April 17, 2019, Plaintiff Dwayne Conyers, an inmate currently housed at the
17   California Men’s Colony State Prison, filed an ex parte letter with the Court seeking the
18   replacement of his current appointed counsel, Mr. Robert Burns. Dkt. 73. Among other
19   things, Mr. Conyers alleges that the attorney-client relationship has deteriorated, and that
20   Mr. Burns has not sufficiently pursued certain items of discovery that Mr. Conyers believes
21   will support his case. The Court requested that Mr. Burns lodge a confidential response to
22   Mr. Conyers’ letter, and Mr. Burns has now done so.1
23          As noted in its initial order appointing Mr. Burns as counsel, a plaintiff generally has
24   no right to counsel in a civil case. See Storseth v. Spellman, 654 F.2d 1349, 1353 (9th
25   Cir. 1981). In “exceptional circumstances,” the Court may appoint counsel for indigent
26
27   1The clerk is directed to file that letter and its attachments as Exhibit A to this Order. The
28   exhibit shall be filed UNDER SEAL.



                                                 -1-
1    civil litigants pursuant to 28 U.S.C. §1915(e)(1), and it did so here. Agyeman v. Corrs.
2    Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).           Although the standard for
3    appointment of counsel in civil cases is now well-established, the standard for
4    substitution of appointed counsel is not. In the criminal context, the Ninth Circuit has
5    held that “[w]here a criminal defendant has, with legitimate reason, completely lost trust
6    in his attorney, and the trial court refuses to remove the attorney, the defendant is
7
     constructively denied counsel.” United States v. Velazquez, 855 F.3d 1021, 1033–34
8
     (9th Cir. 2017) (citing Daniels v. Woodford, 428 F.3d 1181, 1198 (9th Cir. 2005)). The
9
     most important factor governing replacement of appointed counsel is whether “there was
10
     a serious breach of trust and a significant breakdown in communication that substantially
11
     interfered with the attorney-client relationship.” Velazquez, 855 F.3d at 1035–36 (citing
12
     United States v. Adelzo-Gonzalez, 268 F.3d 772, 779 (9th Cir. 2001)). Given the
13
     substantial constitutional protections afforded to criminal defendants, the showing
14
     required for substitution of counsel in criminal cases may well be lower than in civil
15
     cases; after all, counsel is appointed as a matter of right in criminal cases, but only in
16
     “extraordinary circumstances” to a civil plaintiff. But even under the standard applied in
17
     criminal cases, the Court here finds that substitution is not warranted here.
18
19
           Mr. Conyers alleges that he and Mr. Burns “have no kind of understanding” and

20   “have not been able to get along.” Dkt. 73 at 1. He also suggests that Mr. Burns “is

21   throwing [his] case because he don’t [sic] tell me anything.” Id. at 3. In response, Mr.

22   Burns notes that he regularly communicates with Mr. Conyers and discusses with him

23   the status of discovery and the potential evidentiary issues with his case. See Response

24   at 3. Mr. Burns further notes that he has been diligent in obtaining, among other things,
25   forensic testing of the bed sheets, which Mr. Conyers alleged would contain DNA
26   evidence of the sexual assault at issue. This is corroborated by Mr. Burns’ February 11,
27   2019 motion to incur expenses related to this forensic testing. See Dkt. 71.
28



                                              -2-
1          Mr. Conyers also criticizes Mr. Burns for not adequately seeking video evidence
2    of the incident in question. On this point, the Court likewise finds no support. Mr. Burns
3    has pursued this video evidence thoroughly, including by retaining an investigator to
4    inspect the site and consulting with an expert witness on the video capabilities of the
5    hospital. See Response at 5. He continues to pursue this evidence, claims to have kept
6    Mr. Conyers apprised of developments, and has requested an extension of discovery
7
     deadlines to secure the evidence, if it exists.
8
           Mr. Conyers is understandably frustrated at the slow pace of litigation, but that is
9
     not a unique frustration, nor can it be attributed to Mr. Burns. Further, Mr. Conyers’
10
     general dissatisfaction with Mr. Burns is insufficient to warrant appointing replacement
11
     counsel; he must have a “legitimate reason” for having lost trust in him. Velazquez, 855
12
     F.3d at 1033–34. In light of Mr. Burns’ diligent prosecution of this case, Court cannot
13
     find a “legitimate reason” to warrant appointing replacement counsel. The fact that the
14
     case has been pending for more than two years also cuts against appointing
15
     replacement counsel. Evidence that has not already disappeared may do so in the near
16
     future, and the delay associated with replacing counsel would only increase that risk.
17
     Mr. Conyers’ request for appointment of substitute counsel is DENIED. Dkt. 73. Mr.
18
19
     Burns’ request for an extension of time to complete discovery is REFERRED to

20   Magistrate Judge Nita Stormes. See Response at 6. Given the age of this case, though,

21   the pretrial conference date and the dates for submitting pretrial motions are not to be

22   moved. Assuming the case survives summary judgment, it will be tried in early 2020.

23   Mr. Burns shall ensure that Mr. Conyers is provided with a copy of this Order.

24         IT IS SO ORDERED.
25   Dated: April 22, 2019

26                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
27
28



                                               -3-
